Fourth Court of Appeals
                                 San Antonio, Texas
                                       March 18, 2019

                                    No. 04-18-00214-CV

            MISSION RIDGE P.U.D. HOMEOWNERS ASSOCIATION, INC.,
                                   Appellant

                                              v.

                                     Robyn M. HINES,
                                         Appellee

                  From the 45th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017CI11100
                         Honorable Karen H. Pozza, Judge Presiding

                                       ORDER
       Sitting:      Sandee Bryan Marion, Chief Justice
                     Rebeca C. Martinez, Justice
                     Patricia O. Alvarez, Justice
                     Luz Elena D. Chapa, Justice
                     Irene Rios, Justice
                     Beth Watkins, Justice
                     Liza A. Rodriguez, Justice

       The Court has considered the Appellant’s Motion for En Banc Reconsideration, and the
motion is DENIED.


                                                   ___________________________________
                                                   Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of March, 2019.



                                                   ___________________________________
                                                   KEITH E. HOTTLE,
                                                   Clerk of Court